Citation Nr: 1550021	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  07-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a heart arrhythmia, characterized as a bigeminal pulse.

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1961 to January 1964, and from July 1965 August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before the Board in July 2009, but
cancelled his hearing prior to that time.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal, the Veteran's symptoms manifested by METs workload, ejection fraction, cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray have been attributed to his service-connected coronary artery disease and compensated under that disability.

2. Throughout the appeal period, the Veteran's heart arrhythmia has not been characterized by any symptoms of increased severity, nor has it been characterized
by atrial fibrillation or tachycardia four times a year as documented by ECG or Holter Monitor.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for heart arrhythmia, characterized as a bigeminal pulse are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, DC 7010, 7011 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in letters sent to the Veteran in October 2004 and March 2006.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified service treatment records, VA treatment records and private treatment records.  In addition, the Veteran was afforded adequate VA examinations for his heart disability in November 2004 and February 2011, and a VA opinion was submitted in March 2012.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an increased rating.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) .


The Veteran's heart arrhythmia, characterized as a bigeminal pulse is currently rated as 10-percent disabling under Diagnostic Code (DC) 7099-7011.  38 C.F.R. 
§ 4.104 , DC 7011.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. §§ 4.20 and 4.27 (2015).  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.  Diagnostic Code 7011 concerns ventricular arrhythmias.

Under DC 7011, a 10 percent rating is assigned when the disability results in a workload of greater than 7 METs (metabolic equivalents), but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A higher 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a Veteran has had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7011.

Further, even if the requirements for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) are met, METs testing is required in all cases except where there is medical contraindication.  38 C.F.R. § 4.100.  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, so contraindicated, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Regulations for diseases of the heart were amended effective October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in DC 7011 remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

Analysis

A February 1985 rating decision granted the Veteran service connection for bigeminal pulse, a type of heart arrhythmia.  The Veteran's current claim for an increased rating was received in August 2004. The Veteran's bigeminal pulse is currently evaluated as 10 percent disabling under DC 7011.

Initially, the Board notes that the Veteran was granted service connection for coronary artery disease during the pendency of the appeal, and was assigned a 30 percent evaluation prior to September 9, 2004, a 100 percent evaluation from September 9, 2004 to January 1, 2005, a 60 percent evaluation from January 1, 2005, to July 26, 2010, and a 100 percent evaluation beginning on July 26, 2010, under DC 7005.  

The Veteran was afforded a VA examination in November 2004.  The November 2004 examiner concluded that the Veteran's atrial fibrillation with rapid ventricular response was more likely than not a result of acute myocardial infarction and decompensated heart failure, shown in September of 2004, associated with coronary artery disease.  He noted further that it was speculative to say that the Veteran developed atrial fibrillation as a consequence of a remote history of acute
rheumatic heart disease.  

In accordance with the Board's November 2010 remand directives, the Veteran was afforded another VA examination in February 2011.  The February 2011 concluded that there was no contribution to decreased METS by the bigeminal pulse and cardiac testing with treadmill or Echo would provide no information regarding bigeminal pulse.  The examiner concluded that there was no clinical evidence of ventricular bigeminy at that time.  The examiner did diagnose active atrial fibrillation, but found that it was not due to ventricular bigeminy.

In accordance with the Board's January 2012 remand, the examiner who conducted the February 2011 VA examination, submitted an opinion in March 2012 as to whether the Veteran's service-connected bigeminal pulse (as opposed to CAD or other cardiovascular disorder) had been shown to be productive of any of the symptoms necessary for a rating in excess of 10 percent under DC 7011 or DC 7005 (which was used to evaluate the Veteran's service-connected coronary artery disease) since 2004, including cardiac hypertrophy or dilatation, chronic congestive heart failure, acute congestive heart failure, or left ventricular dysfunction with an ejection fraction of less than 30 percent or between 30 to 50 percent.

Th examiner opined that the Veteran's cardiac hypertrophy or dilatation, chronic congestive heart failure, acute congestive heart failure, and left ventricular dysfunction with an ejection fraction of less than 30 percent or between 30 to 50 percent are not due to his service-connected bigeminal pulse (as opposed to CAD or other cardiovascular disorder).  The examiner's rationale was that bigeminal pulse is an abnormality of the electrical system of the heart and per literature when it is found alone without other known heart disease it generally does not indicate a pathological condition.  The examiner noted further that bigeminal pulse in the electrical system does not cause arteries to be blocked with plaque/cholesterol, it does not cause the ventricular muscle to fail (i.e. congestive heart failure which is basically the same thing as LV dysfunction with low EF), and it does not cause the ventricular muscle to enlarge or dilate.  The examiner explained further that these conditions can cause electrical abnormalities, but not the other way around.  In some respects it is a bit like a home, in that if the electric power goes out or blinks, the interior plumbing is not affected-the water still runs.  However, if the plumbing is blocked there can be leakage into the electrical system, causing a disturbance in the electricity transmission.  

The examiner also noted that in some individuals an electrical system condition, such as bigeminal pulse, can indicate that an undiagnosed underlying heart condition is present.  However, per records, the Veteran had the PVCs for many years prior to his diagnosis of coronary artery disease, with its subsequent CHF LV hypertrophy/dilation and LV dysfunction.  The Veteran apparently had a normal cardiac cath in the early 1990s.  As such, there is no indication that the bigeminal pulse was indicative of any underlying heart disease.  Furthermore, coronary artery disease was not diagnosed until 2004, 20 years after the bigeminal pulse was found.  Coronary artery disease is considered to be due to older age, male gender, hypertension, high cholesterol, smoking, and diabetes mellitus, type II.  Again, the examiner noted that an electrical condition would not cause blocked arteries.  The examiner concluded that coronary artery disease is a known cause of all of the secondary conditions listed above.  In the medical records regarding the Veteran's coronary artery disease and other conditions, there is no mention of complications of bigeminal pulse causing the secondary conditions listed above.  Per medical literature ventricular premature beats (VPBs) are often thought to be of minimal clinical significance, particularly in patients without a history of cardiac disease.  VPBs produce few or no symptoms in the vast majority of patients.  They frequently occur spontaneously with no known.  The importance of PVCs depends on the clinical setting.  In the absence of underlying heart disease, the presence of PVCs usually has no impact on longevity or limitation of activity and antiarrhythmic drugs are not indicated.  

The rating criteria under the diagnostic codes for evaluating CAD (7005) and arrhythmia (7011) are identical.  Moreover, review of the record reveals that the Veterans reported METS, cardiac hypertrophy and dilation, and ejection fraction,  have been attributed to his coronary artery disease, and are contemplated in the ratings assigned for this disability, essentially, 60 percent or 100 percent disabling. See November 2004 examination, February 2011, and March 2012 examinations and opinions. Thus, awarding the Veteran an increased evaluation under DC 7011 for symptoms already contemplated and compensated for by his service-connected rating for coronary artery disease under DC 7005, would constitute unlawful pyramiding.  See 38 C.F.R. § 4.14. Thus, a higher rating is not warranted under either of these provisions, or any of the DCs that use these same criteria as the basis for the assignment of an evaluation. See 38 C.F.R. § 4.104, DCs 7000-04, 7006-07, 7015-17, 7019-20.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's heart arrhythmia, characterized as a bigeminal pulse, but finds none are raised by the medical evidence.  The remaining Diagnostic Codes essentially refer to DC 7010 for evaluation, this provision requires paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter Monitor for a 30 percent evaluation. 38 C.F.R. § 4.104, DC 7008, 7010, 7018 (2015). As noted, the medical evidence does not support a higher rating based on these criteria.

The Board also notes that the Veteran's symptoms do not appear to have changed during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126. 

In forming this decision, the Board has considered the statements from the Veteran.  The Board notes that in adjudicating a claim, the competence and credibility of lay statements must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible beliefs that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated. 

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected heart arrhythmia, characterized as a bigeminal pulse at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for her level of impairment.  In other words, he does not have any symptoms from his service-connected heart arrhythmia, characterized as a bigeminal pulse that are unusual or are different from those contemplated by the schedular criteria. 

There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  The Board takes further notice that the Veteran is currently service-connected for multiple disabilities aside from his heart arrhythmia, characterized as a bigeminal pulse.  He has not asserted that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88. 


ORDER

A rating greater than10 percent for a heart arrhythmia, characterized as a bigeminal pulse is denied.


REMAND

TDIU Prior to July 26, 2010

During the pendency of this appeal, in an August 2011 rating decision, the RO granted an increased schedular rating of 100 percent for the service-connected coronary artery disease status post myocardial infarction status post coronary artery bypass graft surgery, from July 26, 2010.  The remaining question, therefore, is whether she is entitled to TDIU prior to July 26, 2010.

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Board notes that the Veteran has failed to submit a VA form 21-8940, despite having been sent notice that such is required to complete his claim for TDIU, and the form in January 2012 and January 2015.

Nonetheless, a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 453-54 (2009).  During his February 2011 VA examination, the Veteran reported that if he tried to push too much (exertion), his heart would start skipping and trying to race, and he had to stop his activity to try to keep the heart rate down.  He also reported that he retired from his occupation as a VA service officer in 2004, due to his heart condition.  In a December 2011 Written Brief Presentation, the Veteran's representative reported that in early 2006, the Veteran needed immediate cardiac care with hospitalization preferred.  His condition was very weak and he was unable to leave the house without assistance.  The representative argues that there is no indication that the Veteran could work at that time in early 2006 or that he has worked since.  He also argued that since the Veteran met the scheduler criteria for TDIU as of January 2, 2005, his claim for TDIU should be considered from that date.  See December 2011 Written Brief Presentation.

Based on the above-noted evidence, the Board finds that the Veteran's claim for an increased disability rating for service-connected heart arrhythmia, characterized
as a bigeminal pulse includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for multiple disabilities, and the combined rating as of January 1, 2005 was 70 percent.  Thus, the Veteran met the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a) prior to July 26, 2010.

The Veteran has reported that he has been unemployable due to his service-connected disabilities since 2004 or 2006, and he has met the scheduler criteria for entitlement to TDIU since January 1, 2005.  There is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work prior to July 26, 2010.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.

The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

In light of the discrepancy described above, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to July 26, 2010, in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period prior to July 26, 2010.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Based on a review of the claims file, the examiner must, for the period prior to July 26, 2010, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

c. If, and only if, a new examination is required by the examiner, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


